WASTEWATER SERVICES AGREEMENT Northern Sussex Regional Water Recycling Complex This agreement is made this 30th day of June, 2008, among Artesian Utility Development, Inc., a Delaware Corporation (“Artesian”) and Northern Sussex Regional Water Recycling Complex, LLC, a Delaware limited liability company, (the “Developer”) (the “Agreement”). In consideration of the mutual promises made and herein set forth: WHEREAS,Developer has entered into an agreement for the purchase of a parcel of approximately 75 acres to be subdivided from the property known as Sussex County Tax Parcel 235-06.00-028.00 (the “Treatment Site”); WHEREAS, the Developer holds a conditional use permit from Sussex County for the right and ability to use the Treatment Site as a regional wastewater treatment facility; WHEREAS, Artesian and Developer desire to design, construct and operate a regional facility capable of treating and disposing of up to 12 million gallons per day (“MGD”) of wastewater from surrounding communities or governmental entities; and WHEREAS, Developer intends to enter into agreements with Citizens Bank (the “Lender”) to secure a $10 million line of credit (the “Loan”) dedicated to and for construction of a wastewater treatment facility. WHEREAS, Artesian provides design, building and operational services for wastewater systems in Delaware, NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements of the parties hereinafter set forth, the Developer and Artesian, intending to be legally bound hereby, do hereby agree as follows: 1.0 Wastewater Treatment Facility The Northern Sussex Regional Water Recycling Complex will be designed as a wastewater treatment facility capable of treating up to 12 MGD of domestic wastewater utilizing current technologies, including, but not limited to, lagoon treatment and storage, membrane filtration and other mechanical treatment options (the “Treatment Facility”).The treatment utilized shall assure compliance with all permits, Delaware Department of Natural Resources Environmental Control (“DNREC”) regulations and Environment Protection Agency (“EPA”) regulations. The Treatment Facility will be constructed in several phases to meet demand projections for the ensuing five-year period.The Developer shall be financially responsible for the first phase of the facility, as hereinafter described. 1.1 Design and Permitting Artesian shall design and obtain permits for a 12 MGD wastewater treatment facility, including collection, treatment, storage and disposal. The Scope of Work for the design and permitting shall include: a.)A preliminary meeting to discuss treatment equipment and disposal options and to determine the type of facility that is most cost effective and meets the project needs. b.)Preparation of construction plans and technical specifications for the wastewater treatment and disposal facilities designed by a Class “C” designer.This includes civil, mechanical and electrical design. c.)Preparation and construction plans and technical specifications for an economically engineered phased approach of the treatment and disposal facilities.The amount of treatment to be supplied in the first phase shall be two hundred thousand (200,000) gallons per day or as mutually agreed. d)Application for the DNREC permit to construct the wastewater treatment facility and disposal system.Artesian will submit all plans and specifications described above and respond to changes or comments provided by DNREC as necessary. e)Application for all building permits from Sussex County and other regulatory agencies. 1.2 Construction Developer shall enter into an agreement with Artesian for the construction of the first phase of the treatment facility.The wastewater treatment and disposal system shall be constructed to meet all applicable State of Delaware, DNREC and Sussex County effluent standards in effect on the date of this agreement and, otherwise, to conform to good engineering practices. Services provided will include: a.)Review construction bids for the treatment and disposal facilities. b.)Selection and management of the subcontractor(s), including on-site inspections. c.)Preparation of a Plan of Operations and Management for the facilities as required by DNREC. d.)Submit copies of the O&M manual to DNREC for review and provide six (6) copies of the final plan. e.)Review marked-up drawings prepared by the contractors to record field changes made during construction.Prepare record drawings by modifying design drawings to include Contractor modifications. f.)Submit copies of the Record Drawings to DNREC. 1.3 Design Build Service Agreement 1.3.1 Design and Permit. Developer shall enter into an agreement with Artesian to design and obtain the permit to construct the Treatment Facility.The agreement shall include customary and reasonable terms and conditions at competitive prices that may be found with other engineering firms.The fee will be cost plus twenty-five percent (25%) and will include all materials and labor necessary to obtain all required permits to construct the Treatment Facility. 1.3.2 Construction. The Treatment Facility will be built in phases.The Developer, or his assignee (Site Developer or Homebuilder), will pay for the first phase. Artesian, as the construction manager, will be entitled to a fee equal to 20% of all direct cost to the project including any on-site engineering and inspection. 2.0 Developer Compensation. 2.1 Construction Reimbursement. Artesian will reimburse Developer for the construction of phase 1 of the Treatment Facility through customer connection fees.The connection fee will be split 40% to Artesian and 60% to developer until the Developer’s investment in the design, treatment, storage and disposal facilities are reimbursed. Artesian shall calculate the portion of connection fees accruing to the benefit of the Developer by the 15th calendar day following the end of the month.That amount, and no more, shall be remitted to the lender charged with administering the debt associated with the construction of Phase 1 of the Treatment Facility until the debt and interest associated with the debt has been fully repaid. 2.2 Additional Compensation. Artesian will also provide additional compensation to Developer based on the following conditions and accommodations, beginning with the execution of this agreement. 2.2.1
